           Case 4:19-cv-02411-HSG Document 78 Filed 02/03/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                                             CASE No C 4:19-CV-02411-HSG
ANNE KASTLER

                                 Plaintiff(s)
                                                             STIPULATION AND ORDER
 v.
                                                             SELECTING ADR PROCESS
OH MY GREEN, INC.
                                 Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
    Early Neutral Evaluation (ENE) (ADR L.R. 5)

    Mediation (ADR L.R. 6)

    Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)

   
    Private ADR (specify process and provider)
        Mediation; Hon. Howard R. Broadman, Ret.

The parties agree to hold the ADR session by:
    the presumptive deadline (90 days from the date of the order referring the case to ADR)

   
    other requested deadline: March 15, 2021

 Date: February 2, 2021                                      /s/ Graham B. LippSmith
                                                             Attorney for Plaintiff
 Date: February 2, 2021                                     /s/ Amanda Gianninoto
                                                             Attorney for Defendant


 
  IT IS SO ORDERED.
  IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE: 2/3/2021
                                                             U.S. DISTRICT JUDGE



 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
 Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge” or “Stipulation & Proposed Order Selecting Private ADR.”
 Form ADR-Stip rev. 1-15-2019
